DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

            Claims 26 – 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of U.S. Patent No. 11,025,308. Although the claims at issue are not identical, they are not patentably distinct from each other because:

             Re claim 26,
             Claim 1 of U.S. Patent No. 11,025,308 recites of an apparatus comprising: an interface; and baseband circuitry coupled with the interface, the circuitry operable to 
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.





             Claim 2 of U.S. Patent No. 11,025,308 recites of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.

             Re claim 28,
             Claim 3 of U.S. Patent No. 11,025,308 recites of wherein channel bonding is utilized to generate the channel bandwidth.

             Re claim 29,
             Claim 4 of U.S. Patent No. 11,025,308 recites of the protocol data unit comprising one of a request- to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.

             Re claim 30,
             Claim 5 of U.S. Patent No. 11,025,308 recites of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, the second sub-header, and a data payload field.

             Re claim 31,
             Claim 6 of U.S. Patent No. 11,025,308 recites of the circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.


             Claim 7 of U.S. Patent No. 11,025,308 recites of comprising: a transmitter; a receiver; and a plurality of antennas coupled with the transmitter and the receiver.

             Re claim 33,
             Claim 8 of U.S. Patent No. 11,025,308 recites of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit to indicate the channel bandwidth.

             Re claim 34,
             Claim 9 of U.S. Patent No. 11,025,308 recites of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.

             Re claim 35,
             Claim 10 of U.S. Patent No. 11,025,308 recites of non-transitory computer-readable storage medium, comprising a plurality of instructions, that when executed, enable processing circuitry to: generate a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub-header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, and the first sub-
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

             Re claim 36,
             Claim 11 of U.S. Patent No. 11,025,308 recites of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.

             Re claim 37,
             Claim 12 of U.S. Patent No. 11,025,308 recites of wherein channel bonding is utilized to generate the channel bandwidth.

             Re claim 38,
             Claim 13 of U.S. Patent No. 11,025,308 recites of to enable processing circuitry to generate the protocol data unit comprising one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.

             Re claim 39,
             Claim 14 of U.S. Patent No. 11,025,308 recites of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, the second sub-header, and a data payload field.

             Re claim 40,
             Claim 15 of U.S. Patent No. 11,025,308 recites of comprising a plurality of instructions, that when executed, enable processing circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.

             Re claim 41,
             Claim 16 of U.S. Patent No. 11,025,308 recites of comprising a plurality of instructions, that when executed, enable processing circuitry to cause a transmitter to transmit, via a plurality of antennas, the protocol data unit to indicate the channel bandwidth.



             Claim 17 of U.S. Patent No. 11,025,308 recites of comprising a plurality of instructions, that when executed, enable processing circuitry to cause a transmitter to transmit, via a plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and a receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.

             Re claim 43,
             Claim 18 of U.S. Patent No. 11,025,308 recites of computer-implemented method, comprising: generating a protocol data unit to communicate wirelessly, the protocol data unit with a PHY layer header comprising a first sub-header and a second sub-header, the header comprising a first bit to indicate a presence of the first sub-header and a second bit to indicate a presence of the second sub-header, and the first sub-header comprising multiple bits to indicate a channel bandwidth to be used to communicate data and whether channel bonding or a single channel is used to generate the channel bandwidth, the channel bandwidth comprising a 2.16 Gigahertz channel bandwidth or a multiple of the 2.16 Gigahertz channel bandwidth based on a configuration of the multiple bits; and causing wireless transmission of the protocol data unit.
            Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an 

             Re claim 44,
             Claim 19 of U.S. Patent No. 11,025,308 recites of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth.

             Re claim 45,
             Claim 20 of U.S. Patent No. 11,025,308 recites of wherein channel bonding is utilized to generate the channel bandwidth.

             Re claim 46,
             Claim 21 of U.S. Patent No. 11,025,308 recites of the protocol data unit comprising one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.





             Claim 22 of U.S. Patent No. 11,025,308 recites of wherein the protocol data unit comprises one or more of a short training field, a channel estimation field, the second sub- header, and a data payload field.

             Re claim 48,
             Claim 23 of U.S. Patent No. 11,025,308 recites of comprising causing communication of the data utilizing the channel bandwidth during a transmit opportunity.

             Re claim 49,
             Claim 24 of U.S. Patent No. 11,025,308 recites of comprising causing a transmitter to transmit, via a plurality of antennas, the protocol data unit to indicate the channel bandwidth.

             Re claim 50,
             Claim 25 of U.S. Patent No. 11,025,308 recites of causing a transmitter to transmit, via a plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

          Claims 26 – 28, 30, 32 – 33, 35 – 37, 39, 41, 43 – 45, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2010/0260159) in view of He et al (IEEE 802.11-14/0716r3, “PHY SIG Frame Structure for IEEE 802.11aj (45GHz)”, Southeast University and ZTE, May 21, 2014) in view of Hong et al (US 2011/0200072) and further in view of Van Nee (US 2011/0305296).

           Re claims 26, 35 and 43, Zhang teaches of an apparatus comprising: an interface (wireless interface, Fig.1); and circuitry coupled with the interface (circuitry, Fig.1), the circuitry operable to execute one or more instructions that when executed cause the circuitry to: generate a protocol data unit to communicate wirelessly (Figures 2 – 6 and 21B), the protocol data unit comprising the protocol data unit with a PHY layer header (#104 – #128-N, Figure 5 and 9 – 10, #104 – 508, Fig.21A) comprising a first sub-header (VHT-SIG1, Figures 5 – 6 or VHT-SIGA, Fig.21B) and a second sub-header (VHT-SIG2, Figures 5 – 6 or VHT-SIGB, Fig.21B), the header comprising a first bit (reserved bit, Paragraphs 0078, 0092 and 0109) to indicate a presence of the first sub-header (when reserved bit  is set to 1, the signals conform to the first communication protocol of 802.11ac of Fig.5 that includes the VHT-SIG1 or VHT-SIGA, Paragraphs 0064 and 0078 and when reserved bit  is set to 0 the signals conform to the legacy protocols that include only the legacy portions) and a second bit (VHT-SIGA includes a bit, Paragraph 0152) to indicate a presence of the second sub-header (Paragraph 0152), and the first sub-header comprising an indication of a channel bandwidth to be used to communicate data (Paragraphs 0135 – 0136, 0143 and 0153 – 0156), the channel bandwidth comprising a 
         He teaches of a first sub-header comprising a bitmap having a bit to indicate a channel bandwidth to be used to communicate data (B8, Slide 7), the channel bandwidth comprising a 540 Megahertz channel bandwidth or a multiple of the 540 Megahertz channel bandwidth based on a configuration of the bits in the bitmap (0 for 540MHz, 1 for 1080MHz, Slide 7).
           Hong teaches of multiple bits (channel bitmap, b9 – b0, Fig.5) to indicate the channel bandwidth to be used to communicate data (Fig.2) and whether channel bonding (channels 5 – 10, Fig.2) or a single channel (channels 1 – 4, Fig.2) is used to generate the channel bandwidth, the channel bandwidth comprising a 2.16 Gigahertz channel bandwidth (2.16GHz, Fig.2) or a multiple of the 2.16 Gigahertz channel bandwidth (4.320GHz, 6.480GHz and 8.640GHz, Fig.2) based on a configuration of the bits in the bitmap (Paragraphs 0081 – 0085 and Table 2).
            Van Nee teaches of an apparatus comprising: an interface (wireless interface, Fig.9); and baseband circuitry coupled with the interface (baseband processor, #935, Fig.9 and Paragraphs 0171 – 0174), the baseband circuitry operable to execute one or 
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have multiple bits indicate the channel bandwidth to be used to communicate data so as to efficiently inform channel bandwidth information. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the channel bandwidth to be greater or equal to a 2.16 Gigahertz channel bandwidth for higher data rates. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the circuitry be a baseband circuitry for its simple and low cost digital signal processing.

            Re claims 27, 36 and 44, Zhang, He, Hong and Van Nee teach all the limitations of claims 26, 36 and 45, as well as Zhang teaches of wherein the channel bandwidth comprises one of a 20 MHz channel bandwidth, a 40 MHz channel bandwidth, a 80 MHz channel bandwidth, and an 160 MHz channel bandwidth (Paragraph 0075). Hong further teaches of wherein the channel bandwidth comprises one of a 2.16 Gigahertz (GHz) channel bandwidth, a 4.32 GHz channel bandwidth, a 6.48 GHz channel bandwidth, and an 8.64 GHz channel bandwidth (Table 2, Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transceiver of Zhang operate on a protocol having a 2.16 Gigahertz (GHz) channel bandwidth for higher data rates.

            Re claims 28, 37 and 45, Zhang, He, Hong and Van Nee teach all the limitations of claims 26, 36 and 45, as well as Hong teaches of channel bonding utilized to generate the channel bandwidth (Fig.2, Paragraphs 0037 and 0048).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have increased the PHY rate through a channel bonding technique.

             Re claims 30, 39 and 47, Zhang teaches of wherein the protocol data unit comprises one or more of a short training field (STF, Figures 2 – 6 and 21B), a channel estimation field (LTF, Figures 2 – 6), a second sub-header (VHT-SIG2, Figures 5 – 6 or VHT-SIGB, Fig.21B), and a data payload field (data, Figures 2 – 6 and 21B).

             Re claim 32, Zhang teaches of comprising: a transmitter (Tx, Fig.1); a receiver (Rx, Fig.1); and a plurality of antennas coupled with the transmitter and the receiver (as shown in Fig.1).

             Re claims 33, 41 and 49, Zhang teaches of the circuitry to cause the transmitter to transmit, via the plurality of antennas (Fig.1), the protocol data unit to indicate the channel bandwidth (Paragraphs 0135 – 0136, 0143 and 0153 – 0156).

            Claims 29, 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, He, Hong and Van Nee in view of Merlin et al (US 2012/0243485).

            Re claims 29, 38 and 46, Zhang, He, Hong and Van Nee teach all the limitations of claims 26, 35 and 43, except of wherein the protocol data unit comprises one of a request-to-send (RTS) frame, a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.
             Merlin teaches of a protocol data unit (Fig.4) comprises one of a request-to-send (RTS) frame (Paragraphs 0008, 0078 and 0121), a clear-to-send (CTS) frame, and a directional multi-gigabit (DMG) CTS frame.
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise a request-to-send (RTS) frame so as to determine the data-transmission bandwidth to be used.

            Claims 31, 40 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, He, Hong and Van Nee in view of Noh et al (US 2012/0218983).

            Re claims 31, 40 and 48, Zhang, He, Hong and Van Nee teach all the limitations of claims 26, 35 and 43, except of the circuitry to cause communication of the data utilizing the channel bandwidth during a transmit opportunity.
           Noh teaches of a circuitry that causes communication of the data utilizing the channel bandwidth during a transmit opportunity (Abstract, Figures 3 – 5 and Paragraphs 0008 – 0015).
.

            Claims 34, 42 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, He, Hong and Van Nee in view of Merlin et al (US 2012/0243485) and further in view of Wang et al (US 2016/0066198).

            Re claims 34, 42 and 50, Zhang, He, Hong and Van Nee teach all the limitations of claims 32, 35 and 43, except of the circuitry to cause the transmitter to transmit, via the plurality of antennas, the protocol data unit comprising a request-to-send (RTS) frame to indicate the channel bandwidth, and the receiver to receive, via the plurality of antennas, a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS.
             Merlin teaches of a protocol data unit (Fig.4) comprising a request-to-send (RTS) frame to indicate the channel bandwidth (Paragraphs 0008, 0016, 0078 and 0121), and the receiver to receive, via the plurality of antennas, a CTS frame corresponding to the RTS (Fig.6 and Paragraphs 0085 – 0087).
             Wang teaches of a directional multi-gigabit (DMG) clear-to-send (CTS) frame corresponding to the RTS (Paragraph 0062).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the protocol data unit comprise a request-to-send (RTS) frame so as to determine the data-transmission bandwidth to be used. It would have been obvious to one having ordinary skill in the art before the effective 

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633